Petition for Writ of Habeas Corpus Granted and Order filed April 4, 2014.




                                        In The

                     Fourteenth Court of Appeals

                                NO. 14-14-00265-CV


                           IN RE BELINDA MORALES


                           ORIGINAL PROCEEDING
                          WRIT OF HABEAS CORPUS
                                247th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2011-64486



                                     ORDER
      This court has reviewed the petition for writ of habeas corpus of relator,
Belinda Morales.

      The court is of the opinion that relator’s petition requires further
consideration. See Tex. R. App. P. 52.8(b)(3). We therefore order the clerk of this
court to issue a writ of habeas corpus, returnable on May 20, 2014, pending final
determination of the relief requested in the petition. We further order that relator be
discharged upon execution and filing of a bond as set forth below. See id.
      The relator will be admitted to bail upon her giving a good and sufficient
bond, signed by relator as principal and her attorney, Alan B. Daughtry, as surety,
conditioned as required by law, or by any other surety acceptable to the Sheriff of
Harris County, or cash in lieu of bond, in the sum of five hundred dollars
($500.00), pending the hearing on the return date of this writ, and until otherwise
ordered by this court.

      A response to the petition is hereby requested to be filed on or before April
14, 2014. The cause is set for submission without oral argument on May 20, 2014.


                                 PER CURIAM

Panel consists of Chief Justice Frost and Justices Donovan and Brown.




                                        2